DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The instant application having Application No. 17/008,362 filed on 8/31/2020 is presented for examination by the Examiner. Claims 1-20 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority as a CON of Non Provisional Application 16/142,689 filed on 9/26/2018 now Patent 10,762,124 B2; which is a CON of Non Provisional Application 14/990,235 B2 filed on 1/7/2016 now Patent 10,127,232 B2; which is a CON of Non Provisional Application 13/239,077 filed on 9/21/2011 now Patent 9,286,384 B2.

Drawings
The Applicant's drawings filed on 8/31/2020 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the two (2) Information Disclosure Statements dated 2/23/2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.
Examiner Notes
With respect to claim 20 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraph [00112], and Figure 7 in the Applicant’s instant disclosure. Therefore, the method of claim 20 is statutory under 35 U.S.C. § 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 16 of the U.S. Patent 10,762,124 B2 contain every element of claims 1, 11 and 20 of the instant application respectively and as such anticipate(s) claims 1, 11 and 20 of the instant application.
Initially, it should be noted that the instant application and the U.S. Patent 10,762,124 B2 have the same inventive entities. The inventor and/or assignee for the U.S. Patent and the instant application are Ron Kuper and Roni Hoadley as the inventors; and Sonos, Inc. as the assignee.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 11 and 20 recite the limitations “based on determining that the given media item has been requested by the second user, transmit to a network device (a) the first pointer and (b) an instruction for the network device to (1) determine that the second user has access to the given media item and (ii) transmit the given media item to a second computing device associated with the second user” which the underlined feature was not described in the Applicant’s instant disclosure. Correction or clarification is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 6, 11, 16 and 20 recite the limitations “determine whether the given media item has been requested by a second user” which renders the claims indefinite because it is unclear as from what service(s) or provider(s) (i.e., the first service and/or another service) does the second user request for the given media item? There appear to be missing essential elements. Correction or clarification is respectfully requested.

Claims 1, 11 and 20 recite the limitations “based on determining that the given media item has been requested by the second user, transmit to a network device (a) the first pointer and (b) an instruction for the network device to (1) determine that the second user has access to the given media item and (ii) transmit the given media item to a second computing device associated with the second user” which the underlined feature renders the claims indefinite because it is unclear as whether the network device to transmit the given media item to a second computing device associated with the second user OR the network device to transmit the first pointer to the given media item [from the first service] to a second computing device associated with the second user? Correction or clarification is respectfully requested.
	
	Claims 6 and 16 recite the limitations “determine that the given media item has not been requested by the second user; and after determining that the given media item has not been requested by the second user, determine that the given media has been requested by the second user” which renders the claims indefinite because it is unclear as what is a relationship between the first user and the second user? How the first computing device determines or identifies the second user (i.e., whom maybe an unknown user)? And what is a purpose of a repetition of determining process as whether the second user “has been” or “has not been” requested for the given media item? There appear to be missing essential elements. Correction or clarification is respectfully requested.
	
the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Claims 1, 2, 4, 6-8, 10, 11, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out what is included or excluded by the claim language.
	
	As per claims 1, 6, 11, 16 and 20; the claims recite the term “whether” as being indefinite in that it fails to point out what is included or excluded by the claim language. However, it is unclear. Such limitation is not defined by the claimed language. Appropriate correction is respectfully required.
	
	As per claims 1, 2, 4, 6-8 and 10; the claims recite the phrase “such that” which renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Appropriate correction is respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections as set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
	“receive, from a first user that has access to media items from a first service, (1) a selection of a given media item that is available to the first user from the first service and (i1) an indication that the given media item has been recommended by the first user;
	obtain a first pointer to the given media item that is available to the first user from the first service;
	determine whether the given media item has been requested by a second user; and
	based on determining that the given media item has been requested by the second user, transmit to a network device (a) the first pointer and (b) an instruction for the network device to (1) determine that the second user has access to the given media item and (ii) transmit the given media item to a second computing device associated with the second user”, as recited in the independent claims 1, 11 and 20.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
2/11/2022
/BAI D VU/Primary Examiner, Art Unit 2165